Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000766
                                                         17-MAY-2017
                                                         08:05 AM


                           SCWC-16-0000766

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          GABI KIM COLLINS,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

    THE ASSOCIATION OF APARTMENT OWNERS OF KEMOO BY THE LAKE;
    EKIMOTO & MORRIS, LLLC; JOHN DOES 1-100; JANE DOES 1-100;
      DOE PARTNERSHIPS 1-100; AND DOE CORPORATIONS 1-100,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-16-0000766; CIV. NO. 13-1-2513-09)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on April
3, 2017, is hereby rejected.

          DATED:   Honolulu, Hawai#i, May 17, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson